                       Case 19-00126   Doc 3     Filed 05/03/19     Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT MARYLAND
                                       (Northern Division)

In re:


IMERYS TALC AMERICA, INC., et. AI                            Bankruptcy Case No.I9-10289

                                                             (United States Bankruptcy Court
                                                             for the District of Delaware)
                                                             SECTION 157 (b) (5) MATTER
Debtors.
                                                             (Chapter 11)

****************************************************

TSION BEKELE, et. Al.

         Plaintiffs,                                  *      Case No. 19-00126


                       Vs.


JOHNSON & JOHNSON CONSUMER INC.,                       *
et.al.
                                                             (Removal from Circuit Court for
                                                              Baltimore City, Maryland
                                                             Case No. 24x18000357)
Defendants.

****************************************************

                              STATEMENT PURSUANT TO RULE 9027(eK3)

         NOW COMEPlaintiffs pursuantto Federal Rule of Bankruptcy Procedure9027(e)(3), and

state that Plaintiffs do not consent to entry of final orders or judgment by the bankruptcy court. •

                                                      Respectfully submitted,

                                                      /s/ Dori A. Perskv
                                                      Dori A. Persky
                                                      USDC MD BAR #20347
                                                      Gori, Julian & Associates, P.C.
                                                      1875 Connecticut Ave. NW, 10th Floor
                                                      Washington, D.C. 20009
                                                      (618) 659-9833
                                                      (618) 659-9834 (facsimile)
                                                      dpersky@gorijulianlaw.com
                   Case 19-00126       Doc 3     Filed 05/03/19     Page 2 of 2




                          STATEMENT PURSUANT TO RULE 9027fe)(3)


       NOW COME Plaintiffs pursuant to Federal Rule of Bankruptcy Procedure 9027(e)(3), and

state that Plaintiffs do not consent to entry of final orders or judgment by the bankruptcy court.

                                                      Respectfully submitted,

                                                      /s/DoriA. Perskv
                                                      Don A. Persky
                                                      USDC MD BAR #20347
                                                      Gori, Julian & Associates, P.O.
                                                      1875 Connecticut Ave. NW, 10th Floor
                                                      Washington, D.C. 20009
                                                      (618) 659-9833
                                                      (618) 659-9834 (facsimile)
                                                      dDerskv@.goriiulianlaw.com
